Name: Decision of the EEA Joint Committee No 175/1999 of 17 December 1999 amending Annexes XI (Telecommunication services and XIV (Competition) to the EEA Agreement
 Type: Decision
 Subject Matter: communications;  civil law
 Date Published: 2001-03-15

 Avis juridique important|21999D0175Decision of the EEA Joint Committee No 175/1999 of 17 December 1999 amending Annexes XI (Telecommunication services and XIV (Competition) to the EEA Agreement Official Journal L 074 , 15/03/2001 P. 0001 - 0002Decision of the EEA Joint CommitteeNo 175/1999of 17 December 1999amending Annexes XI (Telecommunication services and XIV (Competition) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annexes XI and XIV to the Agreement were amended by Decision No 106/97 of the EEA Joint Committee of 17 December 1997(1).(2) Commission Directive 1999/64/EC of 23 June 1999 amending Directive 90/388/EEC in order to ensure that telecommunications networks and cable TV networks owned by a single operator are separate legal entities(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 3 (Commission Directive 90/388/EEC) of Annex XI to the Agreement:"- 399 L 0064: Commission Directive 1999/64/EC of 23 June 1999 (OJ L 175, 10.7.1999, p. 39)."Article 2The following indent shall be added in point 13 (Commission Directive 90/388/EEC) of Annex XIV to the Agreement before the adaptations:"- 399 L 0064: Commission Directive 1999/64/EC of 23 June 1999 (OJ L 175, 10.7.1999, p. 39)."Article 3The texts of Directive 1999/64/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 18 December 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 December 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 193, 9.7.1998, p. 69.(2) OJ L 175, 10.7.1999, p. 39.